DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Amendment filed 3 January 2022 is acknowledged.  Claims 1 and 19 have been amended.  Claims 1-3, 6, 7, 9-11, 14-17, 19, 20, 22, and 23 are pending.
Examiner notes that claim 11, correctly identified as “previously presented,” still shows a marking indicating an amendment to the 5th clause after the preamble made in the recitation filed 1 July 2021.  This marking must be removed in a subsequently-filed recitation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19, 20, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation, “the conductive via,” in the 7th clause after the preamble.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether this limitation refers to the previously claimed first conductive via or second conductive via.
Claims 20, 22, and 23 are rejected for merely containing the flaws of the parent claim.

Response to Arguments
Applicant’s amendments to claim 1 are sufficient to overcome the 35 U.S.C. 112(b) rejection of claims 1-3, 6, 7, 9, and 10 made in the non-final rejection filed 4 October 2021.  The 35 U.S.C. 112(b) rejection of claims 1-3, 6, 7, 9, and 10 has been withdrawn.
Applicant’s amendments to claim 19 fail to address the 35 U.S.C. 112(b) rejection of claims 19, 20, 22, and 23 made in the non-final rejection filed 4 October 2021.  Applicant has not provided antecedent basis for the term, “the conductive via,” in the 7th clause after the preamble.  The 35 U.S.C. 112(b) rejection of claims 1-3, 6, 7, 9, and 10 is maintained as set forth in the above rejection.  See the above 35 U.S.C. 112(b) rejection of claims 19, 20, 22, and 23 for more details.

Allowable Subject Matter
Claims 1-3, 6, 7, 9-11, and 14-17 are allowed for the reasons set forth in the non-final rejection filed 4 October 2021.  See the non-final rejection filed 4 October 2021 for the detailed reasons for allowance.
Claims 19, 20, 22, and 23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action for the reasons set forth in the non-final rejection filed 4 October 2021.  See the non-final rejection filed 4 October 2021 for the detailed reasons for allowance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.M.R./Examiner, Art Unit 2893

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893